UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT


                                   April 22, 2008




                                     ERRATA



Appeal No. 2007-1317



DATATREASURY CORP. V. WELLS FARGO & CO.


Decided: April 16, 2008                                  Precedential Opinion


Please make the following change:

Page 2, line 13:

The text currently reads:

“Appellants’ motion to dismiss or stay litigation pending arbitration”

Please reorder the wording so that it reads as follows:

“Appellants’ motion to dismiss or stay pending arbitration litigation”